Citation Nr: 0309797	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  95-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1943 to March 
1945.  He died in February 1990; the appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Wilmington, Delaware.  A separate matter on appeal was 
resolved in a Board decision dated in January 2003.


REMAND

The Board recently undertook additional development of the 
issue on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The Board notified the 
appellant by letter dated in April 2003 that arrangements had 
been made to obtain a VA medical opinion relevant to the 
cause of the veteran's death.  A VA medical opinion report 
was thereafter associated with the claims file.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. § 
19.9(a)(2) authorizing the Board to render a determination 
not less than 30 days after providing notice required under 
38 U.S.C.A. § 5103(a) (2002) are invalid because they 
conflict with the provisions of 38 U.S.C.A.§ 5103(b) (2002), 
which provide that a claimant must submit requested evidence 
and information within one year of the date of the letter 
notifying the claimant of the required evidence and 
information.  The Federal Circuit also held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider evidence developed by the Board without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without obtaining 
a waiver from the claimant of such consideration by the 
agency of original jurisdiction.  Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir., May 1, 2003).  

Thus, the Board does not have the authority to decide the 
appellant's claim on the basis of the newly developed 
evidence until such evidence has been considered by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should issue the appellant a 
letter providing her with the notice 
required under 38 U.S.C.A. § 5103(a).  
The RO should specifically inform the 
appellant of the evidence and information 
that she should submit and the assistance 
that the RO will provide in obtaining 
evidence and information on her behalf 
relevant to the cause of death claim.  In 
addition, the RO must inform the 
appellant that the evidence and 
information requested of her must be 
submitted within one year of the RO's 
notification letter.  

2.  The RO should review the additionally 
received VA medical opinion and undertake 
any other additional development it 
determines is required under 38 U.S.C.A. 
§ 5102, 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  

3.  Thereafter, the RO should 
readjudicate the issue on appeal based on 
the evidence received since its last 
decision on this issue.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
unless she is otherwise notified.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits 



Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


